While there appears to be a difference of opinion among the Judges of the Court of Appeals upon a question of law, we do not deem it necessary to discuss or attempt to reconcile said differences for the reason that the facts, as set out in the majority opinion, justify the holding that the defendant was due the general charge accepting either view as to the proper definition as to the duty owing by the defendant as to the protection of the plaintiff's wife, and the writ is accordingly denied. In the denial of the writ, we must not be understood, however, as indorsing or approving the criticism in the opinion of the Court of Appeals of the definition as set out from Volume Two of Restatement of the Law of Torts, § 348.
Writ denied.
ANDERSON, C. J., and THOMAS, BOULDIN, and BROWN, JJ., concur. *Page 463